Citation Nr: 1720112	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew Fain (Agent) of the Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2015, the Board remanded the above issue for further development.  However, as set out below, additional development remains necessary.

The issue of entitlement to service connection for left eye blindness as secondary to service-connected diabetes mellitus was also remanded by the Board in September 2015 for further development.   Following the remand, this appeal has subsequently been granted by the Appeals Management Center in March 2016.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

As stated above, the Veteran's appeal for TDIU was remanded by the Board in September 2015, where it was noted that the RO advised the Veteran in the November 2013 Statement of the Case that his service-connected disabilities did not meet the schedular criteria for TDIU consideration.  At the time of the remand, the Veteran was service-connected for the following: diabetes mellitus, type II, at a 20 percent disability rating, effective March 31, 2004; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, at a 20 percent disability, effective June 6, 2011; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II; at a 20 percent disability rating, effective June 6, 2011; and erectile dysfunction associated with diabetes mellitus, type II, at a noncompensable rating, effective January 10, 2012.  The combined evaluation for compensation was 50 percent from June 6, 2011.

Since the remand however, the Veteran had been service-connected for additional disabilities.  Here, the Veteran is service-connected for the following disabilities: left eye condition, blindness associated with diabetes mellitus II, at a 30 percent disability rating, effective March 31, 2004; diabetes mellitus, type II, at a 20 percent disability rating, effective March 31, 2004; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II, at a 20 percent disability rating, effective June 6, 2011; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, at a 20 percent disability rating, effective June 6, 2011; peripheral neuropathy of the left upper extremity associated with diabetes mellitus, type II, at a 10 percent disability rating, effective May 11, 2016; peripheral neuropathy of the right upper extremity associated with diabetes mellitus, type II, at a 10 percent disability rating, effective May 21, 2016; and erectile dysfunction associated with diabetes mellitus, type II, at a noncompensable disability rating, effective January 10, 2012.  The combined evaluation for compensation is 70 percent from May 21, 2011.  As such, he met the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (a) (2016).

In the prior remand, the Board instructed the RO to consider TDIU on an extra-schedular basis in light of the disabilities which are now service-connected as well as any others which are service-connected.  However, as the Veteran has now met the scheduler criteria for TDIU, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  As such, the Board finds that the issue of entitlement to a TDIU should be remanded for the RO to determine whether the Veteran's service-connected disabilities together render him unemployable.

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate VA examination, to be conducted with respect to his TDIU claim.  The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished.  All pertinent findings should be reported.  The examiner must comment on functional impairment caused solely by the service-connected disabilities (left eye condition, blindness associated with diabetes mellitus II; diabetes mellitus, type II; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II; peripheral neuropathy of the left upper extremity associated with diabetes mellitus, type II; peripheral neuropathy of the right upper extremity associated with diabetes mellitus, type II; and erectile dysfunction associated with diabetes mellitus, type II).  In particular, he or she should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

The examiner must acknowledge and take into account the Veteran's education, training, and work history.  Nonservice-connected disabilities and age should be neither considered nor mentioned.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Upon completion of the foregoing, review the development undertaken to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. Upon completion the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, this claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




